DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (Claims 1-10 and 13) without traverse in the reply filed on August 09, 2022 is acknowledged.
	Claims 11-12 and 14-20 have been withdrawn by the Applicant as being drawn to non-elected Invention II. Applicant has amended claim 13 because of a typographical error in the preamble and has subsequently withdrawn claim 13 as it is now drawn to non-elected Invention II.
Accordingly, claims 1-20 are pending in the application and an action on the merits follows regarding claims 1-10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment mechanism” in claim 1 and “a tightening mechanism” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 (and claims 2-6 and 8-10 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “a tightening mechanism for enclosing the opening”. It is unclear what “for enclosing” is intended to mean. “enclosing” would infer that the tightening mechanism is intended to encircle the head, however it is unclear how a tightening mechanism would do that. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a tightening mechanism for closing the opening”.
Claim 7, is indefinite as it recites “substantially flat”. It is unclear how one of ordinary skill in the art would ascertain how flat something needs to be to be considered “substantially flat”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “substantially flat” being flat.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono US 11110320.
Regarding Independent Claim 1, Bono discloses a headpiece (Fig. 13) comprising: a band (Fig. 3, #3) for encircling a user's head (Abstract), the band including a first segment (Bono Annotated Fig. 3) and a second segment (Bono Annotated Fig. 3); an adjustment mechanism (Fig. 3, #7) for adjusting a circumference of the band (Col. 2, l. 41-55); a water-resistant covering (Abstract; Fig. 3, #1) for covering the user's hair (Abstract), the water-resistant covering including a perimeter (Bono Annotated Fig. 3), the perimeter including a first portion (Bono Annotated Fig. 3) and a second portion (Bono Annotated Fig. 3), wherein the first portion of the perimeter extends along the first segment of the band (Bono Annotated Fig. 3); an opening (Fig. 3, #2) defined by the second segment of the band (Bono Annotated Fig. 3 shows the second portion of the perimeter defining the opening) and the second portion of the perimeter (Bono Annotated Fig. 3); and a tightening mechanism (Fig. 3, #4) for enclosing the opening (Col. 1, l. 41-55).
Regarding Claim 6, Bono discloses the headpiece of claim 1 wherein the band is inelastic (Col. 1, l. 41-55).  
Regarding Claim 7, Bono discloses the headpiece of claim 1 wherein the band is substantially flat (Fig. 3 shows the band #7 appears to be flat).  
Regarding Claim 8, Bono discloses the headpiece of claim 1 wherein the band includes a first end (Bono Annotated Fig. 3) and a second end (Fig. 3 has a second end [not shown] under the first end; Col. 1, l. 41-55), and wherein the adjustment mechanism includes a fastener (Col. 1, l. 41-55 notes “fastener #8”) for securing the first end to the second end (Col. 1, l. 41-55; Fig. 3).  
Regarding Claim 9, Bono discloses the headpiece of claim 8 wherein the fastener includes a hook- and-loop fastener (Col. 1, l. 41-55, #8).  
Regarding Claim 10, Bono discloses the headpiece of claim 8 wherein the fastener includes a buckle (Col. 1, l. 41-55, “other fasteners may be contemplated including buckles, press fasteners, soft snaps etc”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono as applied to claims 1 above, and further in view of Raftery US 20080209615.
Regarding Claim 2, Bono discloses the headpiece of claim 1 wherein the tightening mechanism is configured to shorten the perimeter (Col. 1, l. 44-55, “This strap can be adjusted to vary the tightness of the bottom of the cap around the swimmer's head”, but does not expressly disclose wherein the perimeter is larger than the band circumference.
Raftery teaches a head covering with a perimeter (Fig. 1, #106/108/112/104) that is larger than the band circumference (Fig. 1 shows the perimeter #106/108/112/104 is larger than the band #210 as it includes the edges of the opening #100).
Both Bono and Raftery teach analogous inventions in the art of head coverings. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bono with the teachings of Raftery such that the perimeter is larger than the band circumference so that the cap covering can be large enough to accommodate voluminous hair and still be capable of closing around the hairline to secure the hair in place on the head.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono and Raftery as applied to claims 1 and 2 above, and further in view of Harry US 20200305531.
Regarding Claim 3, the modified headpiece of Bono discloses the headpiece of claim 2, but does not expressly disclose wherein the tightening mechanism includes a drawstring enclosed by a casing, the casing secured along the second portion of the perimeter.
Harry teaches a head covering with a tightening mechanism (Harry Annotated 3A) that includes a drawstring (Harry Annotated 3A; ¶0001) enclosed by a casing (Harry Annotated 3A; ¶0028), the casing secured along the second portion of the perimeter (Fig. 3, ¶0028; Examiner notes that the term "along" is very broad and has a definition of, "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Both Bono (as modified by Raftery) and Harry teach analogous inventions in the art of head coverings. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bono (as modified by Raftery) with the teachings of Harry such that the tightening mechanism includes a drawstring enclosed by a casing, the casing secured along the second portion of the perimeter so that the cord could be drawn tight around the hair at the hairline and not interfere with the band closing on the skin of the neck and forehead to prevent water from leaking into the cap.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono, Raftery, and Harry as applied to claims 1-3 above, and further in view of Banks US 10661122.
Regarding Claim 4, the modified headpiece of Bono discloses the headpiece of claim 3, but does not expressly disclose wherein the casing is inset from the second portion of the perimeter.  
Banks teaches a head covering with a casing (Fig. 1A, #13) that is inset from the second portion of the perimeter (Fig. 1A shows the casing is up higher on the cap #11 than the upper [second] portion of the band #12).
Both Bono (as modified by Raftery and Harry) and Banks teach analogous inventions in the art of head coverings. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bono (as modified by Raftery and Harry) with the teachings of Banks such that the casing for the drawcord would be inset above the second portion of the perimeter so as to provide, “a draw cord sleeve as a designated enclosed track for a draw cord with knotted ends and draw cord accessories extending from the draw cord sleeve openings at the back to provide adjustable tension as a water barrier and means of creating a secure and stable fit around a wearer's head following the circumference of their hair line” (Banks Col. 1, l. 66 – Col. 2, l. 5).
Regarding Claim 5, the modified headpiece of Bono discloses the headpiece of claim 4 wherein the drawstring is elastic (Harry ¶0001). 

    PNG
    media_image1.png
    619
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    795
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo US 20190053560 teaches a head covering
Cascone US 6966071 teaches a head covering
Michaels US 20210259345 teaches a head covering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732